DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

	The following NON-FINAL Office Action is in response to Applicant’s communication regarding application 16/377,022 filed on 09/07/2021

Status of Claims
	Claim(s) 1-20 is/are currently pending and are rejected. Claim(s) 1, 12, and 20 have been amended.

Response to Arguments – 101 Rejection
	Applicant’s arguments regarding the previously applied 101 rejection have been fully considered but are not deemed persuasive.

	Examiner disagrees as while the claims have been amended to no longer be directed towards a mental process, they are still directed towards a method of Organizing Human Activity (Commercial or Legal Interactions, and Fundamental Economic Practices and Principles) as they recite actions that facilitate the prediction of an object going through various stages based on an analysis of interactions with a webpage by an individual. While the claims do include a machine learning model that is retrained, the claims themselves are not directed towards an improvement onto machine learning, but instead is an improvement on the use of machine learning, and is thus not an improvement onto a specific technology, and merely an example of “applying” the abstract idea onto a generic computer, as supported by BRI and in view of applicant’s specification. Further elaboration is given in the amended 101 rejection below.

Response to Arguments – 103 Rejection
	Applicant’s arguments regarding the previously applied 103 rejection are rendered moot in view of the newly amended prior art rejection below.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention 
is/are directed towards a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim(s) 1-20 are directed towards a method of collecting data regarding a first and second product going through a multi-stage process, training a machine learning model with said data, then predicting the likelihood of a user to interact with a second product based on the interaction with a first product. These actions fall within a subject matter grouping which the courts have considered ineligible (Organizing Human Activity (Commercial or Legal Interaction, and Fundamental Economic Practice and Principles)). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
Under Step I of the Alice/Mayo framework, it must be considered whether the claims are directed to one or more of the statutory classes. In the instant case, Claims 1-11 is directed towards a method comprising at least one step. Claims 12-19 is directed towards a non-transitory computer readable media which falls under the product category. Claim 20 is directed towards a method comprising at least one step. Accordingly, these all fall within the four statutory categories of invention (method and product) and will be further analyzed under Step 2 of the Alice/Mayo framework.

Regarding representative independent claims 1, 12, and 20, the claims set forth an invention for watching an object go through certain stages of a sale process on a website which is directed towards Organizing Human Activity (Commercial or Legal Interaction, and Fundamental Economic Practice and Principles) in the following limitations:
Obtaining first interactions with a first webpage of a website that are performed by a first plurality of devices that access the website, the first webpage including information about a first product listed for sale on the website; 
obtaining second interactions with a second webpage of the website that are performed by a second plurality of devices that access the website, the second webpage including information about the first product and a second product that is listed for sale on the website, wherein the second product is a different product from the first product; analyzing the second webpage to identify an element of the second webpage that is associated with the first product; 
associating a subset of the second interactions with the first product based on the subset of the second interactions interacting with the identified element of the second webpage; 
obtaining a feature set of features of the first website and the second website, the feature set categorizing the features of the first website and the second website;
obtaining classification data of each respective first interaction and each respective second interaction of the subset of the second interactions in which 
grouping, into a first data set, interactions from the first interactions and the subset of the second interactions that occur during a first time period while the first product is in a first state of a multi-state progression of being sold, the first data set associating the first state and the first time period with the first interactions and with the subset of the second interactions that occur during the first time period with the first state; 
grouping, into a second data set, the interactions from the first interactions and the subset of the second interactions that occur during a second time period that ends when the first product enters a second state of the multi-state progression of being sold, the second data set associating the second time period and the first interactions and the subset of the second interactions that occur during the second time period with a transition into the second state; 
training…classification data, the first data sets and the second data set; 
obtaining third interactions with the website that are performed by a third plurality of devices that access the website, the third interactions associated with a third product that is listed for sale on the website, wherein the third product is a different product from the first product and the second product; 
obtaining a first confidence of the third product entering the second state by using the third interactions…; 
obtaining a correlation between a first confidence of the third product and the third product entering the second state within a particular period of time; 
obtaining a second confidence of the fourth product entering the second state by using the fourth interactions…; 
and predicting, based on the second confidence and the correlation, a first likelihood that the fourth product enters the second state within the particular period of time.
Dependent claims 2-11, and 13-19 recite further limitations onto the abstract idea.
Under Step 2A, Prong Two, any additional elements are listed
	Independent claims, 1, 12, and 20 recite the following additional elements.
Machine learning model
A non-transitory computer-readable storage medium
A processor

These additional elements considered both individually and as an ordered pair do no more than generally link use of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea ("apply it") on a computer (See MPEP 2106.0S(f)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this can be found in paragraph(s) 37, and 124-126:

Dependent claims 2-11, and 13-19 do not recite any further additional elements and are thus rejected due to the reasons recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0102784 Al) in view of Viswanath (US 2015/0242938 Al) and Hamedi (US 2019/0034976 A1).

Claim(s) 1, 12, and 20 –
obtaining first interactions with a first webpage of a website that are performed by a first plurality of devices that access the website, the first webpage including information about a first product listed for sale on the website; (Chen: Paragraph 41, "action log 204 may also store user actions taken on a third party system 103, such as an external website, and communicated to the online system 200. For example, an e-commerce website may recognize a user of an online system 200 through a social plug-in enabling the e-commerce website to identify the user of the online system 200. ")
obtaining second interactions with a second webpage of the website that are performed by a second plurality of devices that access the website, the second webpage including information about the first product and a second product that is listed for sale on the website…; (Chen: Fig. 5; Paragraph 41, " ... the action log 204 may record information about actions users perform on a third party system 103, including webpage viewing histories, sponsored content that were engaged, purchases made, and other patterns from shopping and buying.")
analyzing the second webpage to identify an element of the second webpage that is associated with the first product; (Chen: Fig. 5; Paragraph 41, " ... the action log 204 may record information about actions users perform on a third party system 103, including webpage viewing histories, sponsored content that were engaged, purchases made, and other patterns from shopping and buying.")
associating a subset of the second interactions with the first product based on the subset of the second interactions interacting with the identified element of the second webpage; (Chen: Fig. 5; Paragraph 54, " ... a validation set is formed of additional impression events, other than those in the training sets. The model training module 302 applies the trained models to the impression events of the validation set to quantify the accuracy of the models. Common metrics applied in accuracy measurement include:" Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a 
grouping, into a first data set, interactions from the first interactions and the subset of the second interactions that occur during a first time period while the first product is in a first state of a multi-state progression of being sold, the first data set associating the first state and the first time period with the first interactions and with the subset of the second interactions that occur during the first time period with the first state; (Chen: Fig. 5; Paragraph 30, "A user profile in the user profile store 201 may also maintain references to actions by the corresponding user performed on content items in the content store 202 and stored in the action log 204.” ; Paragraph 67, “The view objective is fulfilled when a user views the content for a specified period of time after clicking on the content. The third tier of the objective funnel 500 corresponds to an “add to cart” objective. The add to cart objective is fulfilled when a user adds the product associated with the content to a shopping cart, indicating an intent to purchase the product. The fourth and final tier of the objective funnel 500 corresponds to a “purchase” objective. The purchase objective is fulfilled when a user purchases the product associated with the content. As noted above, because the purchase objective is associated with the final tier of the objective funnel 500, it can be inferred that purchase of the product is the ultimate objective of the content campaign associated with the objective funnel 500.”; Paragraph 68, “Of the 100 users that were presented with the content, 65 users clicked on the content. Of the 
grouping, into a second data set, the interactions from the first interactions and the subset of the second interactions that occur during a second time period that ends when the first product enters a second state of the multi-state progression of being sold, the second data set associating the second time period and the first interactions and the subset of the second interactions that occur during the second time period with a transition into the second state; 
training a machine-learning model using the classification data, the first data sets and the second data set; (Chen: Paragraph 51, "The model database 301 stores models that are trained to determine values for a content campaign based on automated prediction of user actions with respect to objectives of the content campaign.")
obtaining third interactions with the website that are performed by a third plurality of devices that access the website, the third interactions associated with a third product that is listed for sale on the website… (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, and on the campaign objectives associated with each model. The selection and weighting of models is described in further detail with regard to FIG. 7."; Paragraph 67, “The view objective is fulfilled when a user views the content for a specified period of time after clicking on the content. The third tier of the objective funnel 500 corresponds to an “add to cart” objective. The add to cart objective is fulfilled when a user adds the product associated with the content to a shopping cart, indicating an intent to purchase the product. The fourth and final tier of the objective funnel 500 corresponds to a “purchase” objective. The purchase objective is fulfilled when a user purchases the product associated with the content. As noted above, because the purchase objective is associated with the final tier of the objective funnel 500, it can be inferred that purchase of the product is the ultimate objective of the content campaign associated with the objective funnel 500.”; Paragraph 68, “Of the 100 users that were presented with the content, 65 users clicked on the content. Of the 65 users that clicked on the content, 20 users viewed the content for a specified period of time. Of the 20 
obtaining a first confidence of the third product entering the second state by using the third interactions with the machine-learning model; (Chen: Paragraph 84, " ... weight decreases may be because these models became less relevant as confidence grew in other models closer in similarity to the model associated with the ultimate purchase objective ... ")
obtaining a correlation between a first confidence of the third product and the third product entering the second state within a particular period of time; (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, and on the campaign objectives associated with each 
obtaining fourth interactions with the website that are performed by a fourth plurality of devices that access the website, the fourth interactions associated with a fourth product that is listed for sale on the website; (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, and on the campaign objectives associated with each model. The selection and weighting of models is described in further detail with regard to FIG. 7. ")
obtaining a second confidence of the fourth product entering the second state by using the fourth interactions with the machine-learning model; and (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, and on the campaign objectives associated with each model. The selection and weighting of models is described in further detail with regard to FIG. 7.")
predicting, based on the second confidence and the correlation, a first likelihood that the fourth product enters the second state within the particular period of time. (Chen: Fig. 5, Fig.6, Paragraph 89, " ... characteristics of the user to a set of models associated with the content campaign to predict a set of user actions after viewing the content item, each model predicting a likelihood of the user performing a respective user action in the set of user actions ... ")
Chen does not explicitly explain a second product, however, Viswanath discloses the limitations below:
… wherein the second product is a different product from the first product (Viswanath: Paragraph 34, " ... determining a second item different from the first item based on the one or more parameters, and displaying a representation of the second item on the visual display.")
… wherein the third product is a different product from the first product and the second product; (Viswanath: Paragraph 34, " ... determining a second item different from the first item based on the one or more parameters, and displaying a representation of the second item on the visual display.")
Chen in view of Viswanath does not disclose the inclusion of website features, however, Hamedi discloses the following:
obtaining a feature set of features of the first website and the second website, the feature set categorizing the features of the first website and the second website; (Hamedi: Paragraph 249, “The system 1000 may also recommend that a particular element, feature, style, or category of image is unpopular in an audience and/or unlikely to lead to the user's intended marketing outcome. For example, if the 
obtaining classification data of each respective first interaction and each respective second interaction of the subset of the second interactions in which each classification is based on a respective category of a respective feature that is interacted with by the respective interaction; (Hamedi: Paragraph 249, “The system 1000 may also recommend that a particular element, feature, style, or category of image is unpopular in an audience and/or unlikely to lead to the user's intended marketing outcome. For example, if the system 1000 determines that a 

Chen discloses a method for the predicting of a user's purchase of an item based on historical and background information on the user. Hamedi discloses a method of comparing and categorizing features for websites. Viswanath teaches a method for a consumer interface for online transactions. At the time of Applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Chen with the teachings of Viswanath as taught by Viswanath (Viswanath: Paragraph 3, "The nature of such interactions affects the shopping experience and even the likelihood or rate of promotion purchase ... solutions to 

Claims 2 and 13 –
	Chen in view of Viswanath and Hamedi teach the limitations of claims 1 and 12
	Chen further discloses the following:
Wherein the multi-state progression of being sold includes two states, wherein the first product being in the first state of the multi-state progression indicates the first product is unsold and the first product being in the second state of the multi-state progression indicates the first product is sold. (Chen: Fig. 5; Paragraph 34, " ... the online system may assign the add to cart action a $3 expected value if it has been determined that 30% of add to cart actions result in the user purchasing the product.")

Claims 3 and 14 –
	Chen in view of Viswanath and Hamedi teach the limitations of claims 1 and 14
	Chen further discloses the following:
Grouping, into a third data set, the first interactions associated with the first product that occur during a third time period that ends when the first product enters a third state of the multi-state progression of being sold, wherein the 
	
Claims 4 and 15 –
	Chen in view of Viswanath and Hamedi teach the limitations of claims 1, 3, 12, and 14
	Chen further discloses the following:
Wherein the expected state is the second state or the third state. (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20%while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, and on the campaign objectives associated with each model. The selection and weighting of models is described in further detail with regard to FIG. 7.")

Claims 5 and 16 –
	Chen in view of Viswanath and Hamedi teach the limitations of claims 1, 3, 12, and 14
	Chen further discloses the following:
wherein the first product being in the first state of the multi- state progression indicates the first product is unsold, the first product being in the second state of the multi-state progression indicates the first product is in an intermediate state between unsold and sold, and the first product being in the third state of the multi-state progression indicates the first product is sold. (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, and on the campaign objectives associated with each model. The selection and weighting of models is described in further detail with regard to FIG. 7.")

Claim 8 –
	Chen in view of Viswanath and Hamedi teach the limitations of claims 1
	Chen further discloses the following:
identifying a pattern in Hypertext Markup Language (HTML) code or Cascading Style Sheet (CSS) of the multi-product webpage; (Chen: Paragraph 41, "the action log 204 may record information about actions users perform on a third party system 103, including webpage viewing histories, sponsored content that were engaged, purchases made, and other patterns from shopping and buying. Additionally, actions a user performs via an application associated with a third party system 103 and executing on a user device ... "; Paragraph 42, " ... the 
Associating the pattern with the first product; associating an element of the multi-product webpage with the first product based on the association between the pattern and the first product; and (Chen: Paragraph 42, " ... A tracking pixel might be included on various pages, including on a product page describing a product, on a shopping cart page that the user visits upon putting something into a shopping cart, on a checkout page that the user visits to checkout and purchase a product... ")
Associating the first interactions with the first product based on the first interactions interacting with the first element. (Chen: Paragraph 42, "the tracking pixel results in the user's browser attempting to retrieve the content for that pixel, and the browser contacts the online system 200 to retrieve the content. The request sent to the online system 200, however, actually includes various data about the user's actions taken on the third party website 103 ... ")

Claims 9 and 18–
	Chen in view of Viswanath and Hamedi teach the limitations of claims 1 and 12
	Chen further discloses the following:
predicting the likelihood comprises obtaining a correlation between a confidence of the expected state of a third product being listed for sale on the website from the machine learning model and the third product entering the expected state 

Claim 10 –
	Chen in view of Viswanath and Hamedi teach the limitations of claim 1
	Chen further discloses the following:
obtaining third interactions with the website that are performed by a third plurality of devices that access the website, the third interactions associated with a third product; obtaining a second confidence of an expected state of the third product in the multi- state progression by using the third interactions with the machine-learning model; (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B 
obtaining a correlation between the second confidence of the expected state of the third product and the third product entering the expected state within the particular period of time, wherein the predicting the likelihood that the second product enters the expected state within the particular period of time is based on the correlation and the confidence of the expected state of the second product. (Chen: Paragraph 55, "In other embodiments, the model weighting and selection module 303 determines how to weight the value determined by each model. For example, a determined value from a model A might be weighted by 20% while an alternative value determined by a model B might be weighted by 80%. The selection and weighting of models within a model funnel is based on a confidence in each of the models, and on the campaign objectives associated with each model. The selection and weighting of models is described in further detail with regard to FIG. 7.")






Claim 11 –
	Chen in view of Viswanath and Hamedi teach the limitations of claim 1
	Chen further discloses the following:
Wherein one or more of the first plurality of devices are the same devices as one or more of the second plurality of devices. (Chen: Paragraph 25, " ... system environment 100 shown by FIG. 1 comprises one or more user devices 101 ... ")

Claim(s) 6-7, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0102784 Al) in view Viswanath (US 2015/0242938 Al), Hamedi (US 2019/0034976 A1) and further in view of Davis (US 2016/0063611 Al).

Claims 6 and 17 - 
	Chen in view of Viswanath and Hamedi teach the limitations of claims 1 and 12
	Chen in view of Viswanath and Hamedi does not disclose the different webpages containing separate products, however, Davis discloses the following:
wherein the website includes a first webpage that includes information about the first product and a second webpage that includes information about the first product, a first subset of the first interactions are performed with respect to the first webpage and a second subset of the first interactions are performed with respect to the second webpage. (Davis: Paragraph 14, " ... opened a second page, presenting price and availability information ... "; Paragraph 91, " ... shows the user interface of a smartphone comparison shopping app employing aspects ... 

Chen teaches a method of predicting an individual's progression through an online purchase process. Viswanath teaches a method for a consumer interface for online transactions. Hamedi discloses a method of comparing and categorizing features for websites. Davis teaches a method for comparative shopping between shopping applications and webpages. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Chen in view of Viswanath with the teachings of Davis, as taught by Davis (Davis: Paragraph 7, "The user's experience can be as simple as viewing the product web page with a smartphone. The present technology processes various features and data to discern the identity of the product, and uses information provided by participating retailers to discern local availability, prices, and other information.")

Claims 7 and 18 –
	Chen in view of Viswanath and Hamedi teach the limitations of claims 1 and 12
	Chen in view of Viswanath and Hamedi does not disclose the different webpages containing separate products, however, Davis discloses the following:
Wherein the first webpage includes information about multiple products that are listed for sale on the website, including the first product. (Davis: Paragraph 14, " ... opened a second page, presenting price and availability information ... "; Paragraph 91, " ... shows the user interface of a smartphone comparison shopping 

Chen teaches a method of predicting an individual's progression through an online purchase process. Viswanath teaches a method for a consumer interface for online transactions. Hamedi discloses a method of comparing and categorizing features for websites. Davis teaches a method for comparative shopping between shopping applications and webpages. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the method of Chen in view of Viswanath with the teachings of Davis, as taught by Davis (Davis: Paragraph 7, "The user's experience can be as simple as viewing the product web page with a smartphone. The present technology processes various features and data to discern the identity of the product, and uses information provided by participating retailers to discern local availability, prices, and other information.")



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Galomb (US 2001/0039510 A1): describes a method for testing effectiveness of features on websites
Phillipps (US 2014/0236875 A1): describes a method for gaining information about the user of a website for better improvements of features.
Flake (US 2008/0154761 A1): describes a method for improved marketing of objects based on history of user interactions with a product


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624